Title: To James Madison from James Parker, 21 June 1804 (Abstract)
From: Parker, James
To: Madison, James


21 June 1804. “I was an Ireish Officer in good Circumstance who unfortunatley, Lost fifteen Hundred pounds on account of the Revolution; which has reduced me to the lowest Ebb; has a family and no Imployment, a Stranger from his owen Land & not a Sufficiency to keep soul and Body togeather; therfore Beg leave to Intrude on your Benevolence for sume assistance Mr. Smith Genl: Deabourn & Mr. Granger has Contributed most generously to me I have seen Better days but at present in adversity.”
